  Case 19-04074      Doc 33    Filed 03/30/20 Entered 03/30/20 10:56:12     Desc Main
                                 Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

    IN RE:                                       § CASE NUMBER: 18-42230
    GEORGE DALE WIGINGTON                        §
    dba WYLIE INDUSTRIES                         §
    dba WYLIE INVESTMENT GROUP,
    Debtor                                          CHAPTER 13

   GEORGE DALE WIGINGTON,
   Plaintiff                                    §
   v.                                           §             ADVERSARY NO. 19-04074
   NATIONSTAR MORTGAGE LLC D/B/A                §
   MR. COOPER, SELECT PORTFOLIO                 §
   SERVICING, INC.,
   Defendants

    ORDER EXTENDING MR. COOPER’S TIME TO FILE RULE 12(b)(6) MOTION

       On consideration of the “Unopposed Motion to Extend Mr. Cooper’s Time to File Rule
12(b)(6) Motion” filed on March 26, 2020 by Nationstar Mortgage LLC dba Mr. Cooper (“Mr.
Cooper”), it is
       ORDERED that the time for Mr. Cooper to file a separate Rule 12(b)(6) motion to
Plaintiff’s Amended Complaint is extended to April 9, 2020.
       FURTHER ORDERED that the telephonic scheduling conference set for May 14, 2020,
at 9:30 am remains unchanged on the docket.



                                                      Signed on 3/30/2020

                                                                                  MD
                                              HONORABLE BRENDA T. RHOADES,
                                              UNITED STATES BANKRUPTCY JUDGE
